
	
		III
		110th CONGRESS
		1st Session
		S. RES. 146
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Alexander (for
			 himself, Mr. Byrd,
			 Mr. Coleman, Mr. Kennedy, Mr.
			 Allard, Mrs. Feinstein,
			 Mr. Corker, Mrs. Boxer, Ms.
			 Landrieu, Mr. Schumer,
			 Mr. Specter, Mr. Gregg, Mr.
			 Crapo, and Mr. Grassley)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			April 25, 2007
			Reported by Mr.
			 Leahy, without amendment
		
		
			May 1, 2007
			Considered and agreed to
		
		RESOLUTION
		Designating June 20, 2007, as
		  American Eagle Day, and celebrating the recovery and restoration
		  of the American bald eagle, the national symbol of the United
		  States.
	
	
		Whereas, the bald eagle was designated as the national
			 emblem of the United States on June 20, 1782, by our country's Founding Fathers
			 at the Second Continental Congress;
		Whereas, the bald eagle is the central image used in the
			 Great Seal of the United States and the seals of the President and Vice
			 President;
		Whereas, the image of the bald eagle is displayed in the
			 official seal of many branches and departments of the Federal Government,
			 including—
			(1)Congress;
			(2)the Supreme
			 Court;
			(3)the Department of
			 Defense;
			(4)the Department of
			 the Treasury;
			(5)the Department of
			 Justice;
			(6)the Department of
			 State;
			(7)the Department of
			 Commerce;
			(8)the Department of
			 Homeland Security;
			(9)the Department of
			 Veterans Affairs;
			(10)the Department
			 of Labor;
			(11)the Department
			 of Health and Human Services;
			(12)the Department
			 of Energy;
			(13)the Department
			 of Housing and Urban Development;
			(14)the Central
			 Intelligence Agency; and
			(15)the United
			 States Postal Service;
			Whereas, the bald eagle is an inspiring symbol of the
			 American spirit of freedom and democracy;
		Whereas, the image, meaning, and symbolism of the bald
			 eagle have played a significant role in American art, music, history,
			 literature, architecture, and culture since the founding of our Nation;
		Whereas, the bald eagle is featured prominently on United
			 States stamps, currency, and coinage;
		Whereas, the habitat of bald eagles exists only in North
			 America;
		Whereas, by 1963, the number of nesting pairs of bald
			 eagles in the lower 48 States had dropped to about 417;
		Whereas, the bald eagle was first listed as an endangered
			 species in 1967 under the Endangered Species Preservation Act, the Federal law
			 that preceded the Endangered Species Act of 1973;
		Whereas, caring and concerned citizens of the United
			 States in the private and public sectors banded together to save, and help
			 ensure the protection of, bald eagles;
		Whereas, in 1995, as a result of the efforts of those
			 caring and concerned citizens, bald eagles were removed from the
			 endangered species list and upgraded to the less imperiled
			 threatened status under the Endangered Species Act of
			 1973;
		Whereas, by 2006, the number of bald eagles in the lower
			 48 States had increased to approximately 7,000 to 8,000 nesting pairs;
		Whereas, the administration is likely to officially delist
			 the bald eagle from both the endangered and
			 threatened species lists under the Endangered Species Act of
			 1973, with a final decision expected no later than June 29, 2007;
		Whereas, if delisted under the Endangered Species Act of
			 1973, bald eagles should be provided strong protection under the Bald and
			 Golden Eagle Protection Act and the Migratory Bird Treaty Act;
		Whereas, bald eagles would have been permanently extinct
			 if not for vigilant conservation efforts of concerned citizens and strict
			 protection laws;
		Whereas, the dramatic recovery of the bald eagle
			 population is an endangered species success story and an inspirational example
			 for other wildlife and natural resource conservation efforts around the
			 world;
		Whereas, the initial recovery of the bald eagle population
			 was accomplished by the concerted efforts of numerous government agencies,
			 corporations, organizations, and individuals; and
		Whereas, the sustained recovery of the bald eagle
			 population will require the continuation of recovery, management, education,
			 and public awareness programs, to ensure that the population and habitat of
			 bald eagles will remain healthy and secure for future generations: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates June
			 20, 2007, as American Eagle Day; and
			(2)encourages—
				(A)educational
			 entities, organizations, businesses, conservation groups, and government
			 agencies with a shared interest in conserving endangered species to collaborate
			 on education information for use in schools; and
				(B)the people of the
			 United States to observe American Eagle Day with appropriate ceremonies and
			 other activities.
				
	
		April 25, 2007
		Reported without amendment
	
